UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-2077


HOWARD M. FITZGERALD; PATRICIA A. FITZGERALD,

                Plaintiffs - Appellants,

          v.

CITY OF PETERSBURG,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:14-cv-00333-HEH)


Submitted:   February 12, 2015            Decided:   February 18, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Howard M. and Patricia A. Fitzgerald, Appellants Pro Se.
Maurice Scott Fisher, Jr., HARMAN, CLAYTOR, CORRIGAN & WELLMAN,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Howard   M.   and    Patricia    A.   Fitzgerald     appeal     the

district      court’s     orders      denying     their        motions      for

reconsideration.     See Fed. R. Civ. P. 59(e).           We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court.                  Fitzgerald v.

City of Petersburg, No. 3:14-cv-00333-HEH (E.D. Va. Aug. 12,

2014 & Sept. 9, 2014).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court    and    argument   would    not   aid   the

decisional process.

                                                                      AFFIRMED




                                      2